Filed 6/27/14 P. v. Madkins CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H040465
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1363544)

         v.

DESHA LAVANN MADKINS,

         Defendant and Appellant.



         Defendant Desha Lavann Madkins pleaded no contest to possession of stolen
property (Pen. Code, § 496, subd. (a))1 and misdemeanor petty theft (§§ 484, 488). The
trial court sentenced defendant to four months in county jail, but suspended imposition of
the sentence and granted a term of probation to terminate upon defendant’s completion of
a four-month jail term.
         We appointed counsel to represent defendant in this court. Appointed counsel
filed an opening brief stating the case and the facts, but raising no specific issues on
appeal. We notified defendant of his right to submit written argument on his own behalf
within 30 days. That period has elapsed, and we have received no written argument from
defendant.

         1
             All statutory references are to the Penal Code.
       We have reviewed the entire record under People v. Wende (1979) 25 Cal. 3d 436
(Wende). (See also People v. Kelly (2006) 40 Cal. 4th 106 (Kelly).) We conclude there is
no arguable issue on appeal, and we will therefore affirm.
                       I. FACTUAL AND PROCEDURAL BACKGROUND
       On August 19, 2013, the prosecution filed a felony complaint charging defendant
with one count of burglary in the second degree. (§§ 459, 460, subd. (b).) The complaint
alleged that defendant entered a CVS store in San José with the intent to commit a theft
on or about January 13, 2013. Apart from what the prosecution alleged in the complaint,
the record contains no recitation of the facts of the offense.
       On October 30, 2013, defendant pleaded no contest to possession of stolen
property (§ 496, subd. (a)) and misdemeanor petty theft (§§ 484, 488) in exchange for a
sentence of four months and a grant of probation. The record shows defendant was
advised of and waived his rights, including his right to a preliminary hearing, and he was
advised of the consequences of his plea.
       On December 4, 2013, the trial court, in accord with the parties’ agreement,
suspended imposition of the sentence and granted a term of probation to terminate upon
the completion of a four-month term in county jail imposed as a condition of probation.
The court also imposed various fines and fees, and ordered defendant to submit a DNA
sample. The charge of second degree burglary was dismissed.
                                         II. DISCUSSION
       We reviewed the entire record under Wende, supra, 25 Cal. 3d 436. We find
defendant was adequately advised of his rights and the consequences of his plea.
Defendant freely, knowingly, and intelligently waived his rights and entered his plea. No
sentencing error appears. We conclude there is no arguable issue on appeal. (See also
Kelly, supra, 40 Cal.4th at p. 124.)
                                       III.   DISPOSITION
       The judgment is affirmed.
                                              2
                                 _________________________
                                       MÁRQUEZ, J.


We concur:




____________________________________
BAMATTRE-MANOUKIAN, ACTING P.J.




_________________________
GROVER, J.




                                   3